—In an action to recover damages for defamation, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Kohn, J.), entered September 26, 1994, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, the plaintiff Walter Handlin did in fact consent to have the allegedly defamatory report delivered to the union. A plaintiff who authorizes an agent to make an inquiry on his behalf is not to be charged with consent to a defamatory statement made in reply to the inquiry, unless he or she had reason to anticipate that the response might be a defamatory one (see, Teichner v Bellan, 7 AD2d 247). In view of the meeting which was held in January 1981, at which the defendant V. Renato Burkhart met with the plaintiff Walter Handlin and two representatives from his union and detailed the reasons for Walter Handlin’s requested resignation, Handlin had every reason to anticipate that the report delivered to the union explaining the reasons for his discharge would be defamatory in nature.
We have reviewed the appellants’ remaining contention and find it to be without merit. Mangano, P. J., Miller, Santucci and Hart, JJ., concur.